DETAILED ACTION
	This office action is in response to the amendment filed on 12 October 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-19 are currently pending: 1-19 have been amended.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 12 October 2022), with respect to the rejection of claims 1-19 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-19.
	In view of changes made to the Specification (e.g., change in title) in response to issues raised in a previous Office Action, the objection to the Specification is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8, 10, 12 and 19 are rejected under U.S.C. 103 as being unpatentable over Yin et al (US 2008/0094408 A1; Yin), in view of in view of Jiao et al (US 2008/0074430 A1; Jiao), and further in view of Bhiravabhatla et al (US 2021/0209827 A1; Bhiravabhatla).
RE Claim 1, Yin discloses a method of operating a graphics system that executes a graphics processing pipeline to generate an output (Yin: fig. 1, illustrating a graphics pipeline to generate output to a frame buffer 109, fig. 3, illustrating a graphics pipeline generating an output for fragment processing, and ultimately for display; [0011], graphics pipeline, [0022], disclosing a graphics processing system and method), in which a set of vertices to be used for primitives to be processed when generating the output, each vertex having associated with it a set of one or more vertex attributes (Yin: fig. 3, ‘vertex fetch/put’ 201 → ‘the first primitive assembly’ 202 (vertices used for primitives); [0024-0025], disclosing first primitive assembly 202 gets vertex data and assembles primitives (note, a vertex implicitly comprises at least a position attribute)), together with a set of vertices and primitive configuration information indicating how the vertexes are to be assembled into primitives for processing when generating the output, are provided (Yin: [0025], primitive configurations of triangles t0, t1, etc. comprising vertices (v0, v1, v2), (v1, v2, v3), respectively); the method comprising:
in a first embodiment assembling a sequence of one or more of primitives to be processed when generating the output from the set of vertexes provided for the output based on the primitive configuration information provided for the output, each assembled primitive of the sequence of assembled primitives comprising an identifier for the primitive (Yin: fig. 3, ‘the first primitive assembly’ 202 (primitives assembled from a set of vertices); [0025], “The first Primitive Assembly (202) assembles them into two triangles, t0(v0, v1, v2) and t1(v1,v2,v3)”; labels t0 and t1 are interpreted as ‘identifiers’ of respective triangle primitives); and
providing the assembled primitives to later stages of the graphics processing pipeline that is being executed by the graphics processor for processing (Yin: fig. 3, illustrating a graphics pipeline where assembled primitives are provided to later states of the graphics pipeline).
Further, Yin, in a second embodiment, discloses a set of vertex indices referencing vertices in the set of vertices (Yin: [0026], “The primitives sent to VG Shader (301) from The first Primitive Assembly (202) are described by the IDs of vertices. For example, if the first Primitive Assembly (202) wants to send primitive t0(v0, v1, v2) to VG Shader (301), it sends ... the vertex IDs of (0, 1, 2) to VG Shader (301) to indicate the primitive t0”), and
implicitly discloses fetching one or more attributes for vertices of the assembled primitives based on vertexes of the assembled primitives, the fetching one or more attributes for vertices of the assembled primitives based on vertexes of the assembled primitives including performing vertex attribute processing for one or more of the attributes being fetched (Yin: [0027], vertex cache 401 is a read/write cache (reading a vertex cache corresponds with fetching vertex information), [0033], vertex shader (VS) applied to vertices of a primitive base, where a first level VS produces positions).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Yin’s set of vertex indices referencing vertices in the set of vertices, and fetching ... attributes for vertices of assembled primitives based on vertex indices so the combined Yin method assembles ... primitives to be processed ... from the set of vertex indices provided for the output, each assembled primitive ... comprising an identifier for the primitive and a set of one or more vertex indices, fetches … attributes for vertices of assembled primitives based on vertex indices, and providing the assembled primitives including their fetched vertex attribute(s) to later stages of the graphics processing pipeline. Further, the motivation for combining features of Yin’s second embodiment with features of Yin’s first embodiment would have been to speed up the processing of graphic information by using indices to fetch primitive-associated vertex information instead of having to fetch each of the vertex components when processing primitives.
However, although Yin does not appear to expressly teach,
 Jiao (in the same general field of endeavor) discloses a graphics processor that executes a graphics processing pipeline (Jiao: fig. 1, illustrating ‘graphics processing unit’ 14 comprising ‘GPU pipeline’ 20; [0024], “In accordance with the techniques described herein, GPU 14 includes a GPU pipeline 20”). 
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Jiao’s GPU, executing a graphics processing pipeline, with Yin’s graphics processing system, with the expected benefit of speeding up the processing of graphics data since GPUs are optimized for high data throughput often encountered in rendering applications.
Yet, even though Yin/Jiao does not appear to expressly teach,
Bhiravabhatla (in the field of graphics processing) implicitly discloses before fetching any vertex attributes for vertices of the set of vertices to be used for primitives to be processed when generating the output, assembling a sequence of one or more of primitives (Bhiravabhatla: fig. 7A, ‘memory resources’ 710 → ‘input primitive assembly’ 702 → ‘vertex attribute fetch’ 704 (note, ‘vertex attribute fetch’ 704 also receives vertex attributes from a vertex buffer); [0069, 0072], “GPU architecture 700 includes input primitive assembly 702, vertex attribute fetch 704 ... As further shown in FIG. 7A, an index buffer can be sent from the memory resources 710 to the input primitive assembly 702, a vertex buffer can be sent from the memory resources 710 to the vertex attribute fetch”), and after primitives have been assembled, fetching from memory one or more attributes for vertices of the assembled primitives, whereby the vertex attributes for primitives to be processed are fetched from memory and subjected to vertex attribute processing after the primitives have been assembled (Bhiravabhatla: fig. 7A, ‘memory resources’ 710 → ‘input primitive assembly’ 702 → ‘vertex attribute fetch’ 704 (note, ‘vertex attribute fetch’ 704 also receives vertex attributes from a vertex buffer); [0069, 0072], “GPU architecture 700 includes input primitive assembly 702, vertex attribute fetch 704 ... As further shown in FIG. 7A, an index buffer can be sent from the memory resources 710 to the input primitive assembly 702, a vertex buffer can be sent from the memory resources 710 to the vertex attribute fetch”).
	 Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Bhiravabhatla’s fetching of vertex attributes after assembling a sequence of one or more primitives with Yin/Jiao’s method of operating a graphics processor that executes a graphics processing pipeline, with the expected benefit of being more responsive to changes in viewpoint by providing options for multi-view rendering before the view changes (Bhiravabhatla, [0047]).
RE Claim 3, Yin/Jiao/Bhiravabhatla discloses the method of claim 1, and Yin suggests fetching only the position for vertices of the assembled primitives (Yin: [0033-0034], “Doing vertex shader on primitive base is an import feature of present invention. That's to say, the primitive information is available even during pre-vertex processing ... The first level VS produces positions ... After doing first level VS on the given vertices, do clipping/culling to determine whether the vertices will be dropped ... the position is used for clipping/culling to drop invisible primitives. If the vertex is totally dropped, only its position is useful for clipping/culling. The other attributes, such as color, texture coordinates, etc., are never used. The vertex shader instructions to calculate such useless attributes can be skipped. This can save some vertex calculation and increase geometry performance greatly”) but does not appear to expressly teach it.
Nonetheless, Jiao discloses sending only the position for vertices to the GPU pipeline (Jiao: [0050], “Shared shader 18 then sends only the vertex coordinates of all the vertices ... back to primitive setup module 46 within GPU pipeline 20”; note, ‘sending’ vertex coordinates to a primitive setup/assembly module is functionally equivalent to ‘fetching’ vertex coordinates by a primitive setup/assembly module since in both situations, vertex coordinates are received by said primitive setup/assembly module).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Jiao’s sending only positions for vertices to a GPU pipeline with Yin/Jiao/Bhiravabhatla’s method of fetching vertices of assembled primitives based on vertex indices of the assembled primitives so the combined Yin, modified by Jiao/Bhiravabhatla, method comprises fetching only the position for vertices of the assembled primitives based on vertex indices of the assembled primitives. Further, the motivation for combining Jiao’s sending only positions for vertices with Yin/Jiao/Bhiravabhatla’s method of fetching vertices would have been to save vertex calculations and increase performance of later stages by only operating on visible primitives (Yin, [0034]).
RE Claim 8, Yin discloses a graphics processor operable to execute a graphics processing pipeline to generate an output (Yin: fig. 3, illustrating a graphics pipeline generating an output for fragment processing, and ultimately for display; [0011], graphics pipeline, [0022], disclosing a graphics processing system and method, claims 1-2, processor executing a shader, and accessing memory/storage (processing circuit)), the graphics processor comprising:
a primitive assembly circuit (Yin: [0026], disclosing primitive assembly circuits for converting vertex data into primitive data) configured to generate a sequence of one or more of primitives to be processed when generating an output from a set of vertex provided for the output (Yin: [0026], primitive assembly circuit 202 for converting vertex data into primitive data);
a vertex fetching circuit configured to fetch one or more attributes for vertices of the assembled primitives, wherein the vertex fetching circuit is configured to trigger vertex attribute processing for one or more of the attributes being fetched (Yin: fig. 3, ‘vertex fetch/put’ 201 → ‘the first primitive assembly’ 202 (vertices used for primitives); [0024-0025], disclosing first primitive assembly 202 gets vertex data and assembles primitives, claims 1-2, reciting limitations for a processing circuit that executes programs, and accesses memory to get/fetch data; note, Yin’s processor accesses memory and is therefore interpreted as a ‘vertex fetching circuit’); and
a processing circuit configured to provide the assembled primitives to later stages of the graphics processing pipeline (Yin: fig. 3, ‘the first primitive assembly’ 202 → … → ‘the second primitive assembly’ 204 → 305 → later stages of graphics pipeline; note, apparently, Yin’s processor functions as a ‘processing circuit’ that provides assembled primitives to later stages of the graphics processing pipeline).
Further, the remaining limitations recited in claim 8 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale. 
RE Claim 10, Yin/Jiao/Bhiravabhatla teaches the graphics processor of claim 8.
In addition, the remaining limitations recited in claim 10 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.
RE Claim 12, Yin/Jiao/Bhiravabhatla discloses the graphics processor of claim 8.
In addition, Yin also discloses a further primitive assembly circuit configured to receive as inputs the sequence of assembled primitives comprising an identifier and a set of one or more vertex indices for each primitive output by the primitive assembly circuit, and the fetched vertex attributes from the vertex fetching circuit, and to output, based on and using those inputs, a sequence of assembled primitives including, for each primitive, one or more fetched vertex attributes for the vertices for the primitive (Yin: figs. 3 and 4, ‘vertex fetch/put’ 201 → ‘the first primitive assembly’ 202 → ‘vertex/geometry shader’ 301 → ‘the second primitive assembly’ 204 (further primitive assembly circuit (204) receiving as inputs assembled primitives comprising an identifier and a set of vertex indices for each primitive output by the primitive assembly circuit (202) via ‘vertex/geometry shader’ 301); [0026], disclosing first and second primitive assembly stages may be circuits, primitives may be implicitly identified by a label, such as triangle t0, and a set of vertex indices, such as (0, 1, 2) associated with primitive/triangle t0, [0025-0027], providing a flow overview of assembled primitives from ‘the first primitive assembly’ circuit 202 to ‘the second primitive assembly’ circuit 204, wherein assembled primitives comprise an identifier and vertex indices).
RE Claim 19, Yin discloses a method of operating a graphics processing system that executes a graphics processing pipeline to generate an output (Yin: fig. 1, illustrating a graphics pipeline to generate output to a frame buffer 109, fig. 3, illustrating a graphics pipeline generating an output for fragment processing, and ultimately for display; [0011], graphics pipeline, [0022], disclosing a graphics processing system and method).
Yet, even though Yin does not appear to expressly teach,
Jiao discloses a non-transitory computer readable storage medium comprising computer software code which when executing on at least one processor performs a method of operating a graphics processor that executes a graphics processing pipeline to generate an output (Jiao: fig. 1, device 10 comprising a controller 12 (e.g., a processor) that operates/controls GPU 14 executing graphics pipeline 20; [0010], “the disclosure provides a computer-readable medium comprising instructions that cause a programmable processor to receive image geometry information based on an image geometry ... and send vertex coordinates that identify the vertices in the image geometry to the GPU pipeline. The instructions further cause the programmable processor to process the image within the GPU pipeline based on the vertex coordinates”, and [0024], “device 10 includes a controller 12 capable of controlling operation of GPU 14 ... In accordance with the techniques described herein, GPU 14 includes a GPU pipeline 20, a shared shader 18 coupled to GPU pipeline 20, and a unified vertex cache”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Jiao’s non-transitory memory comprising a computer program for operating a graphics processor that executes a graphics processing pipeline with Yin’s method of executing a graphics processing pipeline to generate an output, with the expected benefit of speeding up the rendering of graphics for display by using GPU(s) to handle computationally-intensive primitive graphics operations to generate images instead of directly drawing images to the display with a CPU. 
Further, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.

Claims 2 and 9 are rejected under U.S.C. 103 as being unpatentable over Yin, in view of Jiao, and Bhiravabhatla, and further in view of Engh-Halstvedt et al (US 2017/0061678 A1; Engh-Halstvedt).
RE Claim 2, Yin/Jiao/Bhiravabhatla teaches the method of claim 1, and even though Yin/Jiao/Bhiravabhatla does not expressly disclose,
Engh-Halstvedt (in the same field of endeavor) teaches discarding any incomplete or degenerate primitives, such that the sequence of assembled primitives comprises complete primitives only (Engh-Halstvedt: fig. 2, illustrating ‘degenerate’ triangle rejection performed during ‘triangle assembler’ 20 step (triangle assembler interpreted as a primitive assembler); [0171], “The triangle assembler 20 may also reject degenerate triangles ( e.g. triangles for which two or more of the vertices are at the same position), if desired”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Engh-Halstvedt’s rejecting of incomplete or degenerate triangles (such that assembled primitives comprise complete primitives only) with Yin/Jiao/Bhiravabhatla’s method of assembling primitives in a graphics pipeline so the step of assembling primitives to be processed when generating the output from the set of vertex indices … comprises: discarding any incomplete or degenerate primitives, such that the sequence of assembled primitives comprises complete primitives only. Additionally, the motivation for combining Engh-Halstvedt’s discarding of incomplete or degenerate triangles with Yin/Jiao/Bhiravabhatla’s method of assembling primitives in a graphics pipeline would have been to reduce the processing load of stages later in the pipeline since degenerate primitives are not processed any further after being thrown away. 
RE Claim 9, Yin/Jiao/Bhiravabhatla teaches the graphics processor of claim 8.
 In addition, the remaining limitations recited in claim 9 are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.

Claim 4 is rejected under U.S.C. 103 as being unpatentable over Yin, in view of Jiao, and Bhiravabhatla, and further in view of Cerny et al (US 2015/0287158 A1; Cerny).
RE Claim 4, Yin/Jiao/Bhiravabhatla teaches the method of claim 1, and Yin also teaches fetching the positions for vertices of the assembled primitives based on vertex indices of the assembled primitives (Yin: [0026-0027], fetching/sending of vertex indices associated with primitive t0, [0033], vertex shader (VS) applied to vertices of a primitive base, where a first level VS produces positions); and fetching/providing assembled primitives to later stages of the graphics pipeline (Yin: fig. 3, illustrating a graphics pipeline where assembled primitives are provided to later states of the graphics pipeline).
However, even though Yin/Jiao/Bhiravabhatla does not expressly teach,
Cerny (in the general field of computer graphics processing) discloses transforming the position from a space it is initially defined in to a space for the output being generated (Cerny: [0058], “during primitive assembly, the primitives may be transformed from homogeneous coordinate space to screen space”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Cerny’s transforming of position from a space it is initially defined in to a space for the output being generated with Yin/Jiao/Bhiravabhatla’s fetching positions for vertices of the assembled primitives based on vertex indices of the assembled primitives, and providing assembled primitives to later stages of the graphics pipeline so the combined Yin, modified by Jiao/Bhiravabhatla/Cerny, method fetches the transformed position for the vertex to process in later stages of the graphics pipeline. Additionally, the motivation for combining Cerny’s method with Yin/Jiao/Bhiravabhatla’s method would have been to speed up the processing of graphic information by using indices to fetch primitive-associated vertex information instead of having to fetch each of the vertex components when processing primitives.

Claims 5, 11 and 13-15 are rejected under U.S.C. 103 as being unpatentable over Yin, in view of Jiao, and Bhiravabhatla, and further in view of Jiao et al (US 2010/0302246 A1; Jiao’246).
RE Claim 5, Yin/Jiao/Bhiravabhatla discloses the method of claim 1, and Yin also teaches storing a set of recently used fetched vertex attributes for use when providing the assembled primitives including their fetched vertex attribute(s) to later stages of the graphics processing pipeline that is being executed by the graphics processor for processing (Yin: fig. 4, [0027-0029], disclosing a vertex cache 401 for storing vertex position/attribute data, where recently used vertex position/attribute data are ultimately processed by geometry phase shader of Yin’s VG shader, and then passed on to later stages of the graphics pipeline being executed by Yin/Jiao’s graphics processor).
Even so, although Yin/Jiao/Bhiravabhatla does not appear to expressly teach,
Jiao’246 discloses the step of fetching one or more attributes for vertices based on vertex indices comprises: first determining whether the attribute or attributes to be fetched for a vertex are already stored in the stored set of recently used fetched vertex attributes; and when it is determined that the attribute or attributes to be fetched for a vertex are already stored in the stored set of recently used fetched vertex attributes, not triggering fetching of the attribute or attributes for the vertex; and when it is not determined that the attribute or attributes to be fetched for a vertex are already stored in the stored set of recently used fetched vertex attributes, triggering fetching of the attribute or attributes for the vertex (Jiao’246: [0034], “command engine 31 passes vertex indices for vertices of primitives contained within the image geometry to a first vertex fetcher/decoder 32. Vertex fetcher/ decoder 32 receives these vertex indices and may then fetch attributes for the vertices. For example, in some cases, vertex fetcher/decoder 32 may first perform hit/miss checking for the attributes in a vertex cache mechanism, such as may be included within vertex cache/buffer 38. (In one aspect, vertex cache/buffer 38 may be part of the vertex cache/buffer 16 shown in FIG. 1.) For any missed vertices, vertex fetcher/decoder 32 may fetch attributes from a memory buffer, such as may be included within internal memory 24 (FIG. 1)”; note, in disclosing that ‘missed’ vertices may trigger fetching of attributes, Jiao’246 implicitly teaches that a ‘hit’ (e.g., vertex attributes are already stored in the vertex cache) does not require fetching of attributes from the memory buffer).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Jiao’s step of fetching attributes for vertices with Yin/Jiao/Bhiravabhatla’s method of processing vertices of assembled primitives so the combined Yin/Jiao/Bhiravabhatla/Jiao’246 method executes the step of fetching attributes for vertices of assembled primitives by determining whether attributes are in a vertex cache or not. In addition, the motivation for combining Jiao’s246 method with Yin/Jiao/Bhiravabhatla’s method would have been to speed up the processing of graphics data since getting data from a cache memory is faster than having to fetch data from a memory buffer.
RE Claim 11, Yin/Jiao/Bhiravabhatla teaches the graphics processor of claim 8, and Yin also discloses wherein the vertex fetching circuit comprises a vertex cache that stores fetched vertex attributes for primitives output by the primitive assembly circuit (Yin: fig. 4, ‘vertex cache’ 401 with vertex data/vertex attributes associated with corresponding index values; [0027], “The Vertex Cache (401) can be both read and written by VG Shader (301), the interface (404) between Vertex Cache (401) and VG Shader (301) is bi-directional” (attributes may be written into vertex cache or fetched/read from vertex cache)).
Still, even though Yin/Jiao/Bhiravabhatla does not appear to expressly teach,
Jiao’246 discloses indices are looked up in the vertex cache and when there is a cache miss, the fetching of the relevant attribute for the vertex into the vertex cache is triggered (Jiao’246: fig. 1, ‘vertex cache/buffer’ 16, fig. 4, ‘vertex cache/buffer’ 108, fig. 6B, ‘send indices of visible primitives to vertex fetcher/decoder #2’ 140 → ‘fetch non-coordinate attributes for vertices of visible primitives’ 144 (look up of indices in a vertex cache); [0034], “in some cases, vertex fetcher/decoder 32 may first perform hit/miss checking for the attributes in a vertex cache mechanism, such as may be included within vertex cache/buffer 38 ... For any missed vertices, vertex fetcher/decoder 32 may fetch attributes from a memory buffer, such as may be included within internal memory 24 (FIG. 1)”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Jiao’246’s vertex cache using indices for look up of attribute data with Yin/Jiao/Bhiravabhatla’s vertex cache that stores fetched vertex attributes of primitives output by a primitive assembly circuit in order to speed up the processing of graphics data by using indices to look up vertex attributes instead of performing other computationally expensive methods to locate said vertex attributes in the cache memory. 
RE Claim 13, Yin/Jiao/Bhiravabhatla teaches the graphics processor of claim 8.
Further, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.
RE Claim 14, Yin/Jiao/Bhiravabhatla/Jiao’246 discloses the graphics processor of claim 13, and further Yin implicitly teaches a vertex index checking circuit configured to check for an index for a vertex for an assembled primitive output by the primitive assembly circuit, whether an attribute or attributes for the vertex is already stored by the processing circuit configured to provide the assembled primitives including their fetched vertex attribute(s) to later stages of the graphics processing pipeline that the graphics processor executes for processing (Yin: fig. 4, ‘the first primitive assembly’ circuit 202 → vertex cache 401 (implicitly comprises an index checking circuit to check for an index associated with a vertex of an assembled primitive, where the assembled primitive is output by a primitive assembly circuit) → ‘vertex/geometry shader’ 301).
RE Claim 15, Yin/Jiao/Bhiravabhatla/Jiao’246 teaches the graphics processor of claim 14.
Additionally, the remaining limitations recited in claim 15 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.

	Claims 6 and 17 are rejected under U.S.C. 103 as being unpatentable over Yin, in view of Jiao, and Bhiravabhatla, and further in view of Cho et al (US 2016/0110914 A1; Cho).
RE Claim 6, Yin/Jiao/Bhiravabhatla teaches the method of claim 1.
Yet, although Yin/Jiao/Bhiravabhatla does not expressly disclose,
Cho (in the same general field of endeavor) teaches the graphics processor is a tile based graphics processor (Cho: fig. 2, illustrating GPU 100 comprising ‘tiling unit’ 116; [0056], “the graphic processing unit 100 may perform tile-based rendering. To this end, the graphic processing unit 100 may include graphics pipelines” (interpreted as a tile-based graphic processor)), and the assembled primitives are first provided to a tiling process of a graphics processing pipeline that the graphics processor is executing (Cho: fig. 2, ‘primitive assembly unit’ 114 → ‘tiling unit’ 116 (assembled primitives first provided to a tiling process of a GPU pipeline), fig. 13, ‘primitive assembling’ S110 → ‘tiling’ S120; [0140], disclosing processor 926 may be a multi-core processor).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Cho’s tile-based graphics processor operating a graphics pipeline where assembled primitives are first sent to a tiling process of the pipeline with Yin/Jiao/Bhiravabhatla’s method comprising assembled primitives including their fetched vertex attributes so the assembled primitives of Yin/Jiao/Bhiravabhatla/Cho’s combined method includes their fetched vertex attributes, and are first provided to the tiling process of the graphics processing pipeline. Further, the motivation for combining Cho’s tile-based method with Yin/Jiao/Bhiravabhatla’s method would have been to distribute the work of rendering whenever possible (e.g., multi-core graphic systems).
RE Claim 17, Yin/Jiao/Bhiravabhatla teaches the graphics processor of claim 8, and even though Yin/Jiao/Bhiravabhatla does not appear to expressly disclose,
Cho teaches a tiling circuit configured to prepare primitive lists for regions of an output to be generated (Cho: fig. 5, illustrating a ‘tiling unit’ 116 comprising a ‘primitive list generator’116b, fig. 7, illustrating an exemplary tile-based primitive list; [0011-0012], “The tiling unit may be configured to divide an image frame into a plurality of tiles and to generate a first primitive list of the at least one primitive corresponding to a first tile of the plurality of tiles ... The first primitive list may include position information and attribute information of the at least one primitive corresponding to the first tile”, [0057], disclosing graphics pipeline may be hardware (e.g., tiling unit is a hardware circuit)), and a processing circuit configured to provide assembled primitives to later stages of the pipeline (Cho: fig. 2, illustrating GPU 100 (processing circuit) comprising ‘primitive assembly unit’ 114 → ‘tiling unit’ 116 (assembled primitives provided to later stages a GPU pipeline)).
Further, the remaining limitations recited in claim 17 are substantially similar in scope with corresponding limitations recited in claim 6 (provide assembled primitives including their fetched vertex attribute(s) to later stages of the graphics processing pipeline that the graphics processor executes for processing is configured to provide the assembled primitives including their fetched vertex attribute(s) to a tiling process) and are, therefore, rejected under the same rationale.

Claim 16 is rejected under U.S.C. 103 as being unpatentable over Yin, in view of Jiao, Bhiravabhatla, and Jiao’246, and further in view of Cerny.
RE Claim 16, Yin/Jiao/Bhiravabhatla/Jiao’246 discloses the graphics processor of claim 14, and even though Yin/Jiao/Bhiravabhatla/Jiao’246 does not appear to expressly teach,
Cerny discloses when a graphics processor is generating a multi-view output, trigger the generation of additional vertices for additional primitives required for generating the multi-view output (Cerny: fig. 9A; [0078-0081], “in the illustrative method 900 depicted in FIG. 9A, for an object that overlaps a plurality of zones, primitives of the object are received. For each received primitive, a new primitive may be assembled for each zone in screen space that the object overlaps … As indicated at 938, a primitive assembler may assemble primitives ... the primitive assembly may run iteratively over each zone of the screen that the object covers, as shown at 939. Accordingly, it may reassemble each primitive in a batch of primitives of an object according to the number of zones, with unique primitive assembly rendering parameters for each zone the object of the primitive overlaps … the zone indices may be supplied as an array in graphics memory … The zone indices per object might be supplied to the GPU through such a buffer” (indices associated with additional vertices may be generated for multi-view output across zones)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Cerny’s generation of additional vertices for additional primitives needed when generating multi-view output with Yin/Jiao/Jiao’246’s vertex cache (wherein associated vertex index checking circuit implicitly triggers the generation of additional vertices when said vertices are added to the cache memory) so the combined Yin, modified by Jiao/Bhiravabhatla/Jiao’246/Cerny, graphics processor triggers the generation of the additional vertices for the additional primitives required for generating the multi-view output from the sequence of primitives received from the primitive assembly circuit. Further, the motivation for combining generation of additional vertices for additional primitives with Yin’s, modified by Jiao/Bhiravabhatla/Jiao’246/Cerny’s, graphics processor would have been to speed up the rendering of multi-view output.
Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim (claims 1 and 8, respectively), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims and limitations of the base claim.
In addition, the following is an examiner's statement of reasons for allowance:
As per claims 7 and 18, Yin/Jiao/Bhiravabhatla discloses the method of claim 1, and the graphics processor of claim 8, while Ostiguy et al (US 8,139,070 B1) teaches a graphics processor is operable to be able to suspend and then resume the primitive assembly operation for an output being generated (Ostiguy: title, ‘systems for and methods of context switching in a graphics processing system’, col. 4:26-30, “In accordance with another aspect of the invention, a graphics processing system is configured to switch from a processing of a primitive associated with a first context to a processing of a command list associated with a second context where the primitive includes a plurality of regions”).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “when suspending the primitive assembly operation, recording the primitive sequence number of the last primitive that was assembled for the output; and then when resuming the processing for the output, re-starting the primitive assembly process for the output from the beginning, but discarding the primitives output by the primitive assembly process without fetching any vertex attributes for those primitives, until the primitive immediately following the last primitive that was assembled is reached”.
Please note, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art Bhiravabhatla et al (US 2021/0209827 A1), in combination with previously cited prior art, is now relied upon for amended limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611